 1
 2
 3
 4
 5
 6
 7
 8                                    UNITED STATES DISTRICT COURT
 9                                  EASTERN DISTRICT OF CALIFORNIA
10
11    JEFFREY MILLER,                                         No. 2:19-cv-00231-MCE-AC
12                          Plaintiff,
13              v.                                            ORDER
14    JOHN MILLER, et al.,
15                          Defendants.
16

17          By way of this action, Plaintiff Jeffrey Miller (“Plaintiff”) contends he was

18   wrongfully terminated and discriminated on account of his disability when he was

19   terminated from a business run by his brother and nephew. Plaintiff initiated this action

20   in Yolo County Superior Court after which it was removed to this Court by Defendants

21   John Miller, David Miller, Miller Paneling Specialties, Inc. (“Miller Paneling”), and MPS

22   Plastic Wall Products, Inc. dba Miller Paneling Specialties, (“MPS Plastics”). Presently

23   before the Court is Defendants’ Motion to Dismiss (ECF No. 6). All Defendants joined in

24   this Motion, but after reviewing Plaintiff’s Opposition, Defendants David Miller and Miller

25   Paneling withdrew the Motion as it pertained to them. Accordingly, the Court will

26   address only the arguments raised by Defendants John Miller and MPS Plastics. Their

27   Motion is hereby GRANTED with leave to amend.1

28          1
                Given this Court’s disproportionately high case load, and in the interest of conserving judicial
                                                             1
 1           Given Plaintiff’s failure to address Defendants’ service related arguments, it
 2   appears he concedes that neither John Miller nor MPS Plastics have been served. Even
 3   more importantly, however, Plaintiff has not shown that this Court has personal
 4   jurisdiction over either moving Defendant, neither of which are domiciled in California.
 5   While Plaintiff argues he was employed by MPS Plastics, it appears he was employed by
 6   that entity only to conduct work outside the state of California, and Plaintiff has not
 7   shown how MPS Plastics, as opposed to Miller Paneling has the requisite ties to
 8   California to support jurisdiction here. And, as Plaintiff concedes, he cannot show that
 9   Miller Paneling and MPS Plastics are somehow alter egos of one another. Nor has
10   Plaintiff shown that John Miller, in his leadership roles with MPS Plastics, subjected
11   himself personally to the jurisdiction of this Court. Accordingly, Defendant’s Motion (ECF
12   No. 6) is GRANTED with leave to amend consistent with the foregoing.2 Not later than
13   twenty days following the date this Order is electronically filed, Plaintiff may, but is not
14   required to, file an amended complaint. If no amended complaint is timely filed, the
15   causes of action dismissed by virtue of this Order will be deemed dismissed with
16   prejudice upon no further notice to the parties.

17           IT IS SO ORDERED.
18   Dated: April 30, 2019
19

20
21
22
23
24
25   resources and expediting a decision in this case, the Court will not recount details with which the parties
     are intimately familiar. To be clear, the Court has considered all evidence and arguments in the record,
26   but it limits its written decision to only that which is necessary to resolve the parties’ instant dispute.
27           2
                Having determined that oral argument would not be of material assistance, the Court ordered
     this matter submitted on the briefing in accordance with Local Rule 230(g).
28
                                                            2
